Name: 88/159/EEC: Commission Decision of 26 January 1988 on improving the efficiency of agricultural structures in Italy (Sardinia) pursuant to Council Regulation (EEC) No 797/85 (only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: regions of EU Member States;  economic policy;  agricultural policy
 Date Published: 1988-03-17

 Avis juridique important|31988D015988/159/EEC: Commission Decision of 26 January 1988 on improving the efficiency of agricultural structures in Italy (Sardinia) pursuant to Council Regulation (EEC) No 797/85 (only the Italian text is authentic) Official Journal L 071 , 17/03/1988 P. 0057 - 0057*****COMMISSION DECISION of 26 January 1988 on improving the efficiency of agricultural structures in Italy (Sardinia) pursuant to Council Regulation (EEC) No 797/85 (Only the Italian text is authentic) (88/159/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 797/85 of 12 March 1985 on improving the efficiency of agricultural structures (1), as last amended by Regulation (EEC) No 1760/87 (2), and in particular Article 25 thereof, Whereas, pursuant to Article 24 (4) of Regulation (EEC) No 797/85, the Italian Government forwarded Sardinian Regional Decision 23/69 of 19 May 1987 implementing the measures provided for in Articles 9, 13, 14, 15 and 17 of Regulation (EEC) No 797/85; Whereas, under Article 25 (3) of Regulation (EEC) No 797/85, the Commission has to decide whether, having regard to the compatibility of such provisions with the said Regulation and account being taken of the objectives of the latter and the need for a proprer connection between the various measures, the conditions for a financial contribution from the Community are satisfied; Whereas the abovementioned provisions satisfy the conditions and objectives of Regulation (EEC) No 797/85; Whereas the EAGGF Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agriculture Structures, HAS ADOPTED THIS DECISION: Article 1 Sardinian Regional Decision 23/69 of 19 May 1987 implementing the measures provided for in Articles 9, 13, 14, 15 and 17 of Regulation (EEC) No 797/85 satisfies the conditions for a financial contribution from the Community to the common measure referred to in Article 1 of the said Regulation. Article 2 This Decision is addressed to the Italian Republic. Done at Brussels, 26 January 1988. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 93, 30. 3. 1985, p. 1. (2) OJ No L 167, 30. 6. 1987, p. 1.